Citation Nr: 9910095	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-02 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of being in need of regular aid and attendance or on account 
of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

It is noted that the appellant and his spouse appeared at a 
Video Conference hearing before the undersigned Member of the 
Board on October 27, 1998, at which time they testified with 
respect to the claim now at issue before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

The veteran is service-connected for residuals of amputation 
of the index and middle fingers of the right hand (the major 
extremity), rated 70 percent disabling, and for internal 
derangement of the right knee with postoperative residuals 
of a total right knee replacement, rated 60 percent 
disabling.  He is also in receipt of a total rating based on 
individual unemployability due to service-connected 
disabilities.  He is in receipt of SMC on account of loss of 
use of one hand under 38 U.S.C.A. § 1114(k) (West 1991) and 
38 C.F.R. § 3.350(a) (1998).  He is entitled to automobile 
and adaptive equipment under 38 U.S.C.A. § 3901 (West 1991).  

The RO has considered and denied entitlement to a higher rate 
of SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) 
and under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  

38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) provide for a 
rate of SMC which is higher than that awarded under 38 
U.S.C.A. § 1114(k) if the veteran is permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  Under 38 C.F.R. § 3.350(b)(3) "[t]he criteria 
for determining that a veteran is so helpless as to be in 
need of regular aid and attendance are contained in [38 
C.F.R.] § 3.352(a)" and under 38 C.F.R. § 3.350(b)(4) 
"[t]he criteria for [determining if a veteran is bedridden] 
are contained in [38 C.F.R.] § 3.352(a)."  

38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) provide for a 
rate of SMC which is higher than that awarded under 38 
U.S.C.A. § 1114(k):

"where the veteran has a single service-connected 
disability rated as 100 percent and, 
(1)  Has additional service-connected disability or 
disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-
connected disability and involving different 
anatomical segments or bodily systems, or 
(2)  Is permanently housebound by reason of service-
connected disability or disabilities.  This 
requirement is met when the veteran is substantially 
confined as a direct result of service-connected 
disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement 
will continue throughout his or her lifetime."  

However, 38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c) 
provide for a rate of SMC which is higher than that awarded 
under 38 U.S.C.A. § 1114(k); 38 U.S.C.A. § 1114(l); or 38 
U.S.C.A. § 1114(s).  SMC under 38 U.S.C.A. § 1114(m) and 
38 C.F.R. § 3.350(c)(i) is awarded when there is 
"[a]natomical loss or loss of use of both hands."  

In May 1994, the veteran reported that because his service-
connected right knee gave-way, he fell against a machine and 
caught his left thumb and another finger of the left hand in 
a chain, lacerating those fingers so severely that he had at 
least partial amputation of those fingers.  

From the testimony of the veteran at the October 1998 Video 
Conference it is not clear whether he is also claiming 
service connection for a right hip disability and for 
residuals of fracture(s) of the cervical spine as secondary 
to or aggravated by his service-connected right knee disorder 
(see pages 3 and 20 of that transcript).  

It has been made clear at the October 1998 Video Conference 
that SMC under 38 U.S.C.A. § 1114(m) and 38 C.F.R. 
§ 3.350(c) for loss of use of both hands is claimed under 38 
U.S.C.A. § 1160(4) (West 1991) and 38 C.F.R. § 3.383(4) 
(1998) which provides that compensation is payable "as if 
both disabilities were service-connected" when there is 
loss of use of one hand from service-connected disability 
and loss of use of the other hand from service-connected 
disability which is not due to the veteran's own willful 
misconduct.  

The RO concluded in the March 1997 rating action that 
nonservice-connected diabetes mellitus and its complications 
had caused the veteran's need for assistance in the 
activities of daily living.  Nevertheless, in light of the 
new contention of SMC under 38 U.S.C.A. § 1114(m) and 38 
C.F.R. § 3.350(c) for loss of use of both hands by virtue of 
the application of 38 U.S.C.A. § 1160(4) (West 1991) and 38 
C.F.R. § 3.383(4) (1998) and the claim for service connection 
for disability of the left hand, and possibly for other 
disorders (e.g., the right hip or cervical spine), the case 
must be remanded.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he clarify whether in 
addition to service connection for 
disability of the left hand, he is also 
claiming service connection for 
disability of the right hip and for 
disability of the cervical spine.  

2.  The veteran should also be requested 
to provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for disability of the left 
hand, to include amputation of any 
fingers of the left hand and for any 
other disability for which he seeks 
service connection.  

With any necessary authorization from the 
veteran, the RO should attempt to obtain 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

If private treatment records are 
requested but not obtained, the veteran 
and his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain these records.  38 C.F.R. 
§ 3.159(c) (1998).  

3.  The RO should schedule the veteran 
for orthopedic and neurologic 
examinations to clinically document 
whether there is disability of his left 
hand, to include residuals of 
amputations, or partial amputations, of 
any fingers of the left hand. 

If the veteran is also seeking service 
connection for any other disability, 
e.g., of the right hip or of the cervical 
spine, the RO should schedule the veteran 
for examinations to clinically document 
whether there is such disability.  

The veteran should also be examined to 
determine whether he has loss of use of 
the left hand due to nonservice-connected 
disability, to include any finger 
amputations or impairment due to 
nonservice-connected diabetes mellitus, 
which may then be treated "as if" 
service-connected under 38 U.S.C.A. 
§ 1160(4) and 38 C.F.R. § 3.383(4).  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiners prior to the 
examinations of the veteran.  

All indicated tests and studies should be 
performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate medical 
literature.

4.  After the above development has been 
completed, the RO should readjudicate the 
claim for SMC, to include consideration 
of SMC under 38 U.S.C.A. § 1114(m) and 38 
C.F.R. § 3.350(c) for loss of use of both 
hands, in light of any determination as 
to service-connection for disability of 
the left hand and application, if 
appropriate, of 38 U.S.C.A. § 1160(4) and 
38 C.F.R. § 3.383(4).  

The RO should also adjudicate any other 
claim for service connection (since such 
adjudication could have an impact, if the 
claim were allowed) upon the claim for 
SMC.  

5.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions and 
reflects detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and appellant's representative 
should be afforded the opportunity to 
respond thereto.  

If any new claim is denied, e.g., service 
connection for any disability, it should 
be addressed in an SSOC and the veteran 
and his representative should be 
furnished a VA Form 9, Appeal to the 
Board.  The veteran and his 
representative are hereby informed and 
placed on notice that if an SSOC 
addresses any new issue (which would be 
any issue other than entitlement to SMC) 
they must file with the RO a substantive 
appeal within 60 days of the issuance of 
the SSOC in order to perfect the appeal 
as to any such new issue.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

While this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

After completion of the foregoing, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board 
intimates no opinion, either factual or legal, as to the 
ultimate determination warranted in this case.  The purpose 
of the REMAND is to further develop the record.  No action is 
required of the veteran until further notice is received.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


